Cooley, J.
(dissenting). The land in controversy is claimed by the plaintiff under an attachment levied in November, 1854. Defendant claims it under a conveyance made by John R. Tuttle, the attachment debtor, dated prior to the attachment, but recorded December 1, 1854. In this deed Benjamin Knowles was grantee, and he appears to have gone into possession of the land near the time when the deed was recorded, but the precise time is not shown, and in 1870 he conveyed to defendant. The principal question on this record arises upon offers made by the plaintiff to show declarations of John R. Tuttle and Benjamin Knowles tending to show that the deed of Tuttle to Benjamin Knowles was subject to his attachment. Some evidence was put in and after-wards stricken out, which tended to show statements or admissions by Tuttle' and Knowles made some time after Knowles’ deed was recorded and while he was in possession, that they had negotiations for the purchase by the latter of the land the preceding fall, and that these fell through after a deed had been made out, but were after-*327wards renewed with knowledge on the part of both; that the attachment had been levied. A specific offer of proof was also made by counsel as follows:
“I propose to prove that on or about the fifth day of December, 1854, Benjamin Knowles, the grantee in this deed, made a statement to the witness that he had been to Jackson to see in regard to this attachment suit that was levied on this land, and the remarks that were made concerning the attachment at that time, to be followed by the statement of the two parties when together at a subsequent time, about two or three weeks after that, when both Tuttle and Knowles were together at the premises, and that they there made declarations concerning the manner of the execution of this deed, when it was executed, and that the old papers — the. papers that had formerly been made out — were used! subsequent to the time of the levy by virtue of this attachment.” “ The testimony will tend to show that the deed was not delivered at the time it was made, but that a new bargain was made and the deed delivered after the levy of this attachment.”
Accompanying this was a disclaimer of any expectation of showing that any thing in respect to the deed was. done or any new bargain made at the time of the conversation : the conversation relating exclusively to what had been done previously. It is assigned for error that this offer was rejected.
Were this a new question, I should deem it pertinent to remark, upon the extreme danger of this sort of evidence, — evidence of oral declarations privately made more than twenty years before, calculated, if believed, to overturn the most solemn evidences of title now held by a party, who it is not claimed, had ever heard of them, and whose bona fieles in acquiring the title in. reliance on the record evidence is in no manner assailed. If conveyances may be defeated in this manner, it would be easy to show that deeds and records are a very uncertain species of assurance, and that the best title is liable to be overturned at any time by the false evidence of a witness concerning something alleged to have occurred a generation ago, and in respect to which, if false, it is impossible to show the truth. But ..if the *328rale of law, as is supposed, is clearly settled against the judge’s ruling, I concede that we must accept and follow it.
I have looked into the cases supposed to establish such a rule, and find many in whieh it is said in general terms that the declarations of a grantor made before his conveyance, or before he had surrendered possession under it, and in disparagement of his title, may be received against those claiming in privity with him as grantees, heirs, etc. But an examination of the cases will show, I think, that not more than one or two go to the extent here claimed.
In a considerable proportion of the cases the declarations were received for the purpose of establishing boundaries. But that case is a well understood exception to the general rule excluding hearsay evidence. It was said by Justice M’Lean in Boardman v. Reed, 6 Pet., 328, 341, “That boundaries may be proved by hearsay testimony, is a rule well settled; and the necessity or propriety of which is not now questioned. Some difference of opinion may exist as to the application of this rule, but there can be none as to its legal force. Landmarks are frequently formed of perishable materials, which pass away with the generation in which they are made. By the improvement of the country, and from other causes, they are often destroyed. It is therefore important, in many cases, that hearsay or reputation should be received to establish ancient boundaries.” See also Maddison v. Nuttall, 6 Bing., 226; Woolway v. Rowe, 1 Ad. & El., 114; Pike v. Hayes, 14 N. H., 19; Smith v. Powers, 15 N. H., 546; Hobbs v. Cram, 22 N. H., 130; Smith v. Forrest, 49 N. H., 230; Beecher v. Parmele, 9 Vt., 352; Caufman v. Congregation etc., 6 Binn., 62; Dawson v. Mills, 32 Penn. St., 302; Sasser v. Herring, 3 Dev., 342; Cansler v. Fite, 5 Jones (N. C.), 424; Daggett v. Shaw, 5 Met., 223; Coyle v. Cleary, 116 Mass., 208. This court recognized this doctrine in Bower v. Earl, 18 Mich., 367, and I do not question the correctness of the decision.
*329Another class of cases is where the declarations relate to matters of public concern, — as in Doe v. Cole, 6 C. & P., 359, and Carr v. Mostyn, 5 Exch., 69,—or to facts which depending on oral evidence or acts in pais for their establishment, are allowed to be disproved by declarations in the nature of disclaimers, as in Walker v. Broadstock, 1 Esp., 458, where the controversy related to a right of common pur cause de vicinage. There are also many cases in which evidence of declarations by an occupant of land that he held as tenant or otherwise under some other party has been received. In such cases the documentary evidence of title is not assailed, and the fact proved might be disproved by similar evidence. See Davies v. Pierce, 2 T. R., 53; Pitts v. Wilder, 1 N. Y., 525; Bartlet v. Delprat, 4 Mass., 702, 707; Price v. Branch Bank, 17 Ala., 374; Regina v. Birmingham, 1 B. & S., 763; Regina v. Governors etc. of Exeter, L. R. 4 Q. B., 341. In West Cambridge v. Lexington, 2 Pick., 536, declarations that a party had no deed were received to rebut the evidence of title derived from long possession. The propriety of this is manifest, as possession unaccompanied with a claim of right can never ripen into a title. In Blake v. Everett, 1 Allen, 248, the declarations of a former owner of lands were received to show the use of a way across them; this evidence not calling in question the legal title. Such evidence would be supported on the same ground as that which would establish tenancy or disprove a claim to adverse possession.
The case of Norton v. Pettibone, 7 Conn., 319, is an authority for the plaintiff. The facts are sufficiently like those in the present case to make it analogous, and the ruling was that the declarations were admissible. The point was supposed to be settled by the following cases: Walker v. Broadstock, 1 Esp., 458; Davies v. Pierce, 2 T. R., 53; Waring v. Warren, 1 Johns., 340; Jackson v. Bard, 4 Johns., 230; Jackson v. M’Call, 10 Johns., 377, and Beers v. Hawley, 2 Conn., 467. The first two of these I have already noticed and found them clearly distin*330■guishable. Waring v. Warren has no relevancy, and the court was probably misled by an unwarranted deduction of the reporter in his head noté. In Beers v. Hawley, a party was allowed to defeat the apparent priority by the record of one mortgage over another by the oral declaration of a prior owner of the former, made while he • owned it. However correct that may have been under Connecticut statutes, I take it that rights of bona fide purchasers under our recording laws could not be affected in that manner. They have a right to rely upon the record as showing the exact facts unless they personally have notice to the contrary. The New York cases require more attention, as I think it very clear that they afford no support to Norton v. Pettibone.
In Jackson v. Bard, 4 Johns., 230, the declaration of one formerly in possession, that he held under an agreement of purchase, was received against one claiming under him. The decision was made in reliance upon Walker v. Broadstock and Davies v. Pierce, and is supportable on the same grounds. The question involved was one of adverse possession, which may always be' shown or disproved by oral declarations. Jackson v. M’Call, 10 Johns., 377, was a case in which declarations were received on a question of boundary. It is thus perceived that Norton v. Pettibone, in the cases referred to in the opinion, attempts to base a general rule on those which are recognized exceptions. In Jackson v. Kisselbrack, 10 Johns., 336, parol evidence offered to prove a disclaimer by a tenant after a written demise had been proved, was rejected. In Jackson v. Cole, 4 Cow., 587, 593, the previous New York cases are explained by Sutherland, J., and I deem it proper to transcribe what he says. Speaking of the cases in which parol acknowledgments as to the title of real estate have been held admissible, he says: “I think it will be found, in all those cases, either that a title had been previously made out, which it was sought to divest by the parol admissions, contrary to the provisions of the .statute of frauds, or it appeared from *331the acknowledgments themselves that there had been written conveyances, and that the admissions, therefore, were not the best evidence that existed in the case. Thus, in Jackson v. Vosburgh, 7 Johns., 186, after the plaintiff had established his title, the defendant offered to prove a parol disclaimer, by the lessors of the plaintiff, of any right to the premises. So in Jackson v. Kisselbrack, 10 Johns., 336, the defendant claimed title under an agreement between him and the lessor of the plaintiff, which was held to amount to a lease or ‘ present demise. He also proved the payment of rent. The plaintiff then offered to show that the defendant had disclaimed holding under him, and had expressly denied his title. The court say, if an interest passed to the defendant by the agreement, no subsequent disclaimer by parol can abrogate it; for a freehold interest cannot be divested by words in pais. In Brant v. Livermore, 10 Johns., 358, after the lessors of the plaintiff had established their title to the premises in question, the defendant offered to show, that two of the lessors, since the commencement of the suit, had disclaimed all interest or ownership in the land. The court say parol evidence of a disclaimer to a title to real property, otherwise valid, is inadmissible. So in Jackson v. Cary, 16 Johns., 302, the defendant had established a clear legal title; and it was attempted on the part of the plaintiff to show that she had repeatedly admitted that she had only a life estate, and that the grantor of the plaintiff had a right to convey the fee subject to her life estate. Ch. J. Spencer says, the parol declarations made by the defendant avail nothing; for, though parol declarations of tenancy have been received, with certain qualifications, parol proof has never yet been admitted to destroy or take away a title. In Jackson v. Shearman, 6 Johns., 19, it appeared from parol admissions that there had been a written conveyance; and the court excluded the parol proof, saying that the extent of' the title transferred, etc., rested upon higher evidence than upon parol proof of acknowl*332edgment by the party. It rested upon the written assignment of the lease. But where the party in possession has not established a legal title, his declarations, and the declarations of those under whom he claims, as to the nature and extent of their interest, or as to the right of the plaintiffs, have repeatedly been received in evidence. Thus in Jackson v. Bard, 4 Johns., 230, declarations of a party under whom the defendant claimed, showing a distrust of his own right, and an admission of the title of the plaintiff, were held admissible. So also in Jackson v. Belknap, 12 Johns., 96, and in Jackson v. M’Vey, 18 Johns., 330, the defendant was allowed to give evidence of the declarations of one of the lessors, to show under what title he held.”
I do not deem it necessary to follow the New York cases further, except to notice three or four upon which some reliance is placed. Vrooman v. King, 36 N. Y., 477, goes no further than to decide that the declarations of a grantor after he has sold the land, but before surrendering possession, are not evidence against his grantee ; for which I think good reasons are assigned. Crippen v. Morss, 49 N. Y., 63, decides only that declarations of one of several tenants in common in a water power, made in the presence of the others, as to the height to which another was entitled to keep up his dam, might be received against one claiming under any of them. The principle involved here was the same as in the case of disputed boundaries. In Newlin v. Lyon, 49 N. Y., 661, the declarations which were received related to personal property, but what they were the case does not inform us. In Padgett v. Lawrence, 10 Paige, 170, it was sought to establish a resulting trust by the declarations of a former owner; and they were held admissible, but not sufficient. Such evidence, it is almost needless to say, could not be received under our statutes. None of these cases, in my view, qualify the doctrine of the earlier New York cases, and I think the court well say, in Jackson v. Vosburgh, 7 Johns., 186, 188, where a parol *333disclaimer of title to real property was offered, that “such evidence, if admissible, would lead to fraud and perjury, and be destructive of title to property.”
In addition to the Massachusetts cases already referred to, the following decided in that State and elsewhere are also relied upon: Bridge v. Eggleston, 14 Mass., 245, where the grantee in a deed was party to the suit, and the other party sought to show that the deed was fraudulent as to the creditors of the grantor. ' To show this it was held competent to prove the acts and declarations of both the grantor and the grantee; a ruling that in no way affects the question involved in this suit. In Pickering v. Reynolds, 119 Mass., 111, the question was which of two persons of the same name, father and son, was grantee in a certain deed; and the father’s declarations that he was working on the land for his son, whose money had bought it, were received against one who claimed on an execution sale against the father. These declarations were not to overthrow a documentary title, but to identify a party. The only support which Noyes v. Morrill, 108 Mass., 396, can bring to the plaintiff must be derived from the following dictum in the opinion: “ The declarations of a former owner are admissible to qualify or disparage his title to the exclusive use and occupation of the estate which he holds;” — a declaration which is perfectly true in many cases, but the limits to which the court in that case was not called upon to define. Tipton’s Lessee v. Ross, 10 Ohio, 273, only decides that the declarations of the grantor are competent evidence against him and his heirs to prove the delivery of a deed the execution of which was admitted; — a proposition too plain for dispute. Walcott v. Keith, 22 N. H., 196, involved only a question of right to personalty, and the declarations were in the nature of admissions that the declarant had disposed of his interest. There are many cases of that sort, and the difference between receiving declarations to overthrow a title by deed, and a title where no deed or other writ*334ing is needful, is apparent. In the latter case the title may rest in parol; in the former the policy of the law forbids it.
It was not claimed that either Tuttle or Benjamin Knowles was deceased previous to the trial, and the case is consequently relieved .of any question that might be raised concerning the admissibility of declarations made by parties since deceased. Counsel expressly disclaimed offering the evidence as any part of the res gestee, so that the naked question remains whether the mere connection of these persons with the title is of itself sufficient to justify receiving their declarations to overthrow their conveyances after the title has passed from both. I agree with Mr. Wharton on this point, that “the better view is to restrict the admissibility of declarations of living predecessors, in suits against strangers, to eases where such declarations are a part of the res gestee.” Whart. on Ev., § 1156.